Exhibit 10.1

 

LOGO [g44353image001.jpg]

 

TERMINATION AGREEMENT

 

This Termination Agreement (the “Termination Agreement”) is made and entered
into effective as of December 8, 2005, by and among PROSPERITY BANK, a Texas
banking association, and PROSPERITY BANCSHARES, INC., having principal places of
business at 1301 North Mechanic Street, El Campo, Texas and Prosperity Bank
Plaza, 4295 San Felipe, Houston, Texas 77027, respectively (collectively
referred to as “Employers”), and D. MICHAEL HUNTER, who resides at 33 Curlew,
Rockport, Texas (referred to as “Employee” or “Director”). Each of the Employers
and Employee is a “Party” and, collectively, they are sometimes referred to
herein as the “Parties.”

 

W I T N E S S E T H:

 

WHEREAS, Employers and Employee entered into that certain Employment Agreement
dated October 25, 2004, and effective March 1, 2005, a copy of which is attached
as Exhibit A (the “Employment Agreement”), as a condition precedent to the
completion of the Employers’ acquisition (by merger) of First Capital Bankers,
Inc. and FirstCapital Bank;

 

WHEREAS, the Parties would not have entered into the Employment Agreement but
for the pending acquisition of First Capital Bankers, Inc. and FirstCapital
Bank;

 

WHEREAS, the Parties have reviewed the Employment Agreement and find it
inconsistent with the goals of the merger;

 

WHEREAS, the Parties wish to terminate the Employment Agreement effective as of
the date of the merger; and

 

WHEREAS, the Parties have agreed that upon termination of the employment
relationship, the Employee will have no further duties to perform for the
Employer.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the mutual agreements of the Parties
contained herein and in that certain Non-Competition Agreement between the
Parties of even date herewith, and other good and valuable consideration
described herein, the receipt and sufficiency of which are hereby acknowledged,
the Parties hereby agree, as follows:

 

  1. Each of the Parties acknowledges and agrees that, effective as of
December 8, 2005, (i) the Employment Agreement is hereby terminated, (ii) no
Party shall have any liabilities, rights, duties or obligations to any other
Party (or such other Party’s successors or assigns) under or in connection with
the Employment Agreement, and (iii) the Employment Agreement is null and void
and of no further force or effect.

 

1



--------------------------------------------------------------------------------

  2. The Employers hereby agree to pay the Employee, as consideration for the
termination set forth herein, $850,000.00 less $225,000.00, the latter of which
represents the amount previously paid to the Employee for the period March 1,
2005 through December 1, 2005. Thus, the total consideration to be paid Employee
by Employers pursuant to this Termination Agreement is $625,000.00 (the
“Termination Amount”).

 

  3. The Termination Amount, less any required Federal tax withholdings, shall
be deposited into the “D. Michael Hunter Special Account” at Prosperity Bank
within five business days after the signing of this Termination Agreement by all
Parties.

 

  4. Within five business days after the signing of this Termination Agreement
by all Parties, Employee shall return any property of Employers removed by
Employee from the premises of Employers, including any copies or summaries
thereof; provided, however, that the Parties acknowledge and agree that the
furniture, art, computer equipment and other items in Director’s office (other
than the telephone system) are the personal property of Director.

 

  5. Mutual Release of Claims:

 

a. In exchange for the Termination Amount and other promises and consideration
described herein, Employee agrees to VOLUNTARILY RELEASE, WAIVE AND DISCHARGE
the Employers, their parent corporations, and the directors of the Employers and
any parent corporations from any and all claims, demands, or causes of action
which have accrued prior to the date hereof under any local, state and federal
laws and provisions that govern Employee’s employment relationship with the
Employer and/or prohibit employment discrimination, including, but not limited
to, discrimination based on age, race, color, religion, sex, national origin,
mental or physical disability, citizen status, veteran status or filing a
workers’ compensation claim; and from any and all claims and causes of action
related to or arising out of Employee’s employment with or separation from, the
Employer, based upon facts occurring prior to the date Employee signs this
Termination Agreement. This release includes, but is not limited to, claims
arising under federal, state or local laws, regulations, orders or ordinances,
including, but not limited to, the Texas Commission on Human Rights Act, the
Texas Labor Code, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981,
42 U.S.C. § 1983, Executive Order 11246, the Rehabilitation Act, the Equal Pay
Act, the Older Workers Benefit Protection Act, the Age Discrimination

 

2



--------------------------------------------------------------------------------

in Employment Act, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act (“WARN”) and any claims and/or causes
of action of whatever kind or character, in tort or contract, statutory or
otherwise, for legal or equitable relief.

 

b. In exchange for the agreements and other consideration described herein, the
Employers and the directors of the Employers VOLUNTARILY RELEASE, WAIVE AND
DISCHARGE Employee, including Employee’s legal representatives, successors and
assigns, from any and all claims, demands or causes of action which have accrued
prior to the date hereof, including any caused by, arising out of, or resulting
from any act, omission or statement made by or on behalf of Employee prior to
the date hereof.

 

c. Anything herein to the contrary notwithstanding, neither the Employers nor
Employee releases any right to assert claims under this Termination Agreement,
or to seek indemnification to the extent provided by the Employers’ respective
bylaws or other constituent documents, Employers’ respective policies for
indemnification of officers, directors and employees, or Employers’ respective
Directors’ and Officers’ Liability Insurance coverage (“D&O Insurance”);
provided, however, that the Employers and Employee each agree that their right
to recover against each other in connection with any such indemnification claim
may be limited by the applicable bylaws, constituent documents or policies of
the Employer (e.g., to the amount of the D&O Insurance applicable to such
claim).

 

  6. Mutual Non-Disparagement: Each of the Parties hereby agrees not to engage
in any act or make any comments (written or oral), which are intended to, or
reasonably may be expected, to harm or disparage the business, prospects,
operations or reputation of another Party.

 

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed as of the date first written above.

 

EMPLOYER

PROSPERITY BANCSHARES, INC.

By:  

/s/ David Zalman

--------------------------------------------------------------------------------

    David Zalman     President and Chief Executive Officer EMPLOYER PROSPERITY
BANK By:  

/s/ David Zalman

--------------------------------------------------------------------------------

    David Zalman     Senior Chairman and Chief Executive Officer EMPLOYEE

/s/ D. Michael Hunter

--------------------------------------------------------------------------------

D. Michael Hunter

 

4